Appellee in a suit brought, in a complaint consisting of a single count, for work and labor done for appellant at her special instance and request, had judgment in the court below.
We deem a detailed discussion of the evidence unnecessary. A rather large number of assignments of error are made on this appeal, but not a few of them are not insisted upon in argument, and will be considered waived.
The trial court seems to have covered fully and accurately the law applicable to the issues involved in its oral charge, and no exceptions being reserved to same at the time of its deliverance, criticisms of portions thereof will not now be considered.
Appellant's refused charges, where referred to in argument in a way to require consideration here, have each been examined, and we find no error in the refusal of any one of them. Walstrom v. Oliver Watts Construction Co., 161 Ala. 608,50 So. 46. The matters, in so far as correct, contained in each of them, were fully covered by the trial court's oral charge, anyway.
Invoices identified by plaintiff were properly allowed in evidence for the purpose offered. Acklen v. Hickman, 63 Ala. 494, 35 Am. Rep. 54.
The motion for a new trial was properly overruled. Catanzano v. Jackson, 198 Ala. 302, 73 So. 510; Burnett Cigar Co. v. Art Wall Paper Co., 164 Ala. 547, 51 So. 263.
The case seems to have been carefully and fairly tried, and the issues submitted to the jury under proper instructions.
We find nowhere any prejudicial error, and the judgment is affirmed.
Affirmed.